Le Grand, C. j.,
delivered the opinion of this court.
We do not discover, on an examination of the record in this case, that John B. Gray has any interest whatever in the question litigated between the parties to this suit, and inasmuch as no relief is prayed against him he was not a necessary party. Whatever rights he may have, he can assert in a proceeding to be instituted by himself. 6 Wheaton, 559, Kerr vs. Watts. 11 Maryland, Rep., 158, Crook vs. Brown.

Decree reversed, and, cause remanded.